Citation Nr: 0126557	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable evaluation for chronic 
prostatitis with recurrent urinary tract infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to May 
1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  In August 2001, the veteran was afforded a personal 
hearing in Washington, DC, before the undersigned Member of 
the Board.  A transcript of the hearing has been associated 
with the claims folder.

The Board notes that this appeal initially included the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for low back 
disability.  However, he withdrew that issue from his appeal 
at the August 2001 hearing before the undersigned.  The Board 
will limit its consideration accordingly.  

The Board also observes that the veteran filed additional 
medical records in October 2001 that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran waived his right to have this evidence considered by 
the RO and addressed in a supplemental statement of the case.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (2001), that 
evidence need not be considered by the RO.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.

2.  The veteran has only had one episode or prostatitis or 
urinary tract infection since 1996; he has not required 
hospitalization, long-term drug therapy of intermittent 
intensive management for prostatitis or urinary tract 
infections; the service-connected genitourinary disability is 
not productive of significant obstructive symptoms; voiding 
dysfunction, or urinary frequency.


CONCLUSION OF LAW

The criteria for a compensable  rating for chronic 
prostatitis with recurrent urinary tract infections have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.31, 4.115, Diagnostic Code 7527 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the veteran of the 
requirements for establishing entitlement to a higher 
disability evaluation for his chronic prostatitis with 
recurrent urinary tract infections.  The RO found the claim 
to be well grounded, obtained medical records pertinent to 
the veteran's claim, and provided the veteran with a current 
VA examination to determine the severity of the service-
connected disability.  Moreover, at the hearing before the 
undersigned, the veteran was informed that any medical 
records documenting treatment for the service-connected 
disability during the period pertinent to his claim should be 
obtained to substantiate his claim.  The veteran was afforded 
a reasonable opportunity to submit such evidence.  As noted 
above, he did so in October 2001.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider it in light of 
the regulations implementing the VCAA.  A remand for RO 
consideration of the claim in light of the implementing 
regulations would only serve to delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Service connection for chronic prostatitis with recurrent 
urinary tract infections was granted in a July 1977 rating 
decision.  A noncompensable disability evaluation was 
assigned, and that rating remained in effect when the veteran 
submitted a statement to the RO in June 1998, claiming 
entitlement to an increased evaluation for the disability.

Medical records from Kaiser Permamente and E. H. Saunders, 
M.D., show that the veteran received antibiotic treatment for 
prostatitis in March 1996.  A January 1997 laboratory report 
indicates that the veteran was tested for a complaint of 
blood in his urine.  

The veteran was afforded a VA genitourinary examination in 
October 1998.  He complained of recurrent episodes of chronic 
prostatitis marked with occasional hematospermia.  He said he 
had used a variety of antibiotics to control his prostate 
problem.  He reported that he was not currently taking any 
medication, and that he was having minimal voiding 
difficulties.  The veteran endorsed nocturia once or twice a 
night with occasional difficulty voiding.  On physical 
examination, there was no costovertebral angle tenderness or 
bladder distention noted.  The pelvis was normal.  The 
scrotum showed normal contents.  Digital rectal examination 
was noted to be markedly tender at the anus with minimal 
prostatic enlargement and tenderness.  The diagnosis was 
chronic prostatitis by history.

The veteran was afforded a personal hearing before the 
undersigned in August 2001.  He reported that he was 
currently receiving treatment for his prostatitis through the 
Washington VA Medical Center (VAMC).  He said his prostate 
problems caused voiding dysfunction.  Specifically, he stated 
that he experienced nocturia three to four times a night and 
recurrent hematuria.  He said the episodes of hematuria 
occurred three to four times a year.  The veteran reported 
that he urinated four to five times during the day.  He 
testified that he occasionally had problems voiding.  He also 
indicated that he had received antibiotics to treat his 
prostate problem earlier in the year.  The veteran denied 
having to wear absorbent materials.  He also denied being 
hospitalized due to prostatitis.

Outpatient records from the Washington VAMC dated from July 
1998 to August 2001 were associated with the claims folder.  
In September 2000, the veteran was seen for complaints of 
hematuria.  He said he had been having this "infrequent" 
(three or four times) problem since having prostatitis in 
service.   He denied dysuria, frequency, pain, or urethral 
discharge.  A urinalysis was positive for blood.  The veteran 
was seen for follow-up evaluations in October and November 
2000.  At those times, he reported that he not had a 
recurrence of hematuria.  

In January 2001, the veteran reported that he had again 
experienced hematuria in December 2000.  He said he did not 
experience pain with urination, but that he occasionally had 
suprapubic pain.  He stated his stream was occasionally slow 
with dysuria, incomplete bladder emptying.  The veteran 
reported that he had been "told" that the hematuria was 
caused by his prostatitis.  A sonogram was noted to have been 
negative.  The diagnosis was hematuria.  A May 2001 treatment 
note indicates that the veteran was given a 10-day dosage of 
antibiotics for prostatitis.  Subsequent treatment records 
contained no findings pertaining to prostatitis.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's service-connected prostatitis with recurrent 
urinary tract infections is currently rated under 38 C.F.R. § 
4.115b, Diagnostic Code 7527, which provides that prostate 
gland injuries, infections, hypertrophy and postoperative 
residuals, are to be evaluated as a voiding dysfunction or as 
a urinary tract infection, whichever is predominant.  

38 C.F.R. § 4.115a provides that voiding dysfunction should 
be rated as a particular condition as urine leakage, 
frequency, or obstructed voiding.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed less 
than 2 times per day is to be rated as 20 percent disabling.  
A 40 percent rating is warranted when such impairment 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  Id.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  A 20 percent rating is 
warranted when there is a daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  Id.

Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants the assignment of a noncompensable 
evaluation.  A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

1.  Post void residuals greater than 150 
cc.

2.  Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec).

3.  Recurrent urinary tract infections 
secondary to obstruction.

4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months.

A 30 percent rating is warranted for obstructed voiding 
manifested by urinary retention requiring intermittent or 
continuous catheterization.  Id.

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 30 
percent rating is warranted when urinary tract infection is 
manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  
Poor renal function is to be rated as renal dysfunction.  Id.

The historical record reflects that the veteran received 
infrequent treatment for prostatitis with antibiotics.  
During the period commencing one year prior to the date of 
the date of receipt of the veteran's current claim for an 
increased evaluation, he has been prescribed anti-biotics for 
prostatitis on only one occasion.  There is no evidence that 
the disability has ever required long-term drug therapy, 
hospitalization, or even intermittent intensive management.  

Further, the veteran has only reported minimal voiding 
difficulties.  He indicated at his personal hearing that any 
difficulty he had voiding was infrequent.  He has also 
repeatedly denied having dysuria.  Moreover, the medical 
evidence does not otherwise note any symptoms or clinical 
findings indicative of obstructive manifestations.  

The veteran's primary complaint regarding the service-
connected disability concerns urinary frequency and 
hematuria.  At his October 1998 VA examination, he reported 
nocturia one or two times a night.  He indicated at his 
personal hearing before the undersigned that nocturia 
occurred three to four times a night, and that he urinated 
four to five times during the day.  He specifically denied 
having to wear absorbent materials/undergarments due to the 
service-connected disability.  The veteran also stated that 
he experienced episodes of hematuria three to four times a 
year.  The record does document that the veteran has been 
seen for complaints of hematuria.  Laboratory tests confirmed 
the presence of hematuria.  However, neither prostatitis nor 
urinary tract infection was found on those occasions when 
hematuria was noted, nor is there any other indication in the 
record that the hematuria is related to the service-connected 
disability.  

Moreover, although the veteran currently alleges frequency 
which would justify a compensable evaluation, there is 
neither corroborating evidence of the frequency alleged by 
the veteran nor any indication in the medical evidence that 
the alleged frequency, if present, is due to the service-
connected disability.  In this regard, the Board again notes 
that on only one occasion during the period pertinent to this 
claim has the veteran been found to have prostatitis or a 
urinary tract infection.    

Accordingly, the disability does not warrant a compensable 
evaluation.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the service-connected disability.  In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to a compensable evaluation for chronic 
prostatitis with recurrent urinary tract infections is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

